UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November, 21st 2013 Date of Report (Date of earliest event reported) Evergreen-Agra, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0460379 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 212-0833-00321 Calle Punta Colon Panama city, Panama 0833-00321 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (a) Effective September 21, 2013, the Issuers Chief Executive Officer appointed Herminder Rai as the Company's Vice Chairman to serve until the company's next annual meeting of stockholders.
